DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s arguments filed 06/07/2022.  Claims 1-14 and 16 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al. (U.S. 2010/0315206 A1) in view of Harlev et al. (U.S. 2009/0253976 A1).

Claim 1, Schenk teaches:
A wearable device (Schenk, Fig. 3: 10, 30, Paragraph [0048], The combination of receiver 10 and combining unit 30, and their respective electrodes 40 and 42, is a wearable device.) operable to determine a position of the wearable device (Schenk, Paragraphs [0079-0081]), when placed on a body (Schenk, Fig. 3: 10 and 30, In the example of Fig. 3, elements 10 and 30 are placed on a person’s arm.), the wearable device comprising: 
a plurality of electrode pairs located at different positions (Schenk, Fig. 3: 40, 42, Each set of electrodes 40 and 42 represent one electrode pair.  The transmitter 20 also has its electrodes.), wherein at least two of the plurality of electrode pairs are configured to receive a signal transmitted from a reference device (Schenk, Fig. 3: 20, Paragraph [0048], In the example embodiment of Fig. 3, up to ten combinations of electrodes 40 may be selected.) using the body as a transmission medium (Schenk, Paragraph [0041], The BCC signals are conveyed over the body.); and 
a processor (Schenk, Paragraph [0092], A single processor may fulfill the functions of the selecting and/or combining unit 30.) configured to: 
determine a property associated with the signal received at the at least two electrode pairs (Schenk, Paragraphs [0079-0081], One example property is a capacitance value.); 
compare the determined property to a corresponding reference property, wherein the determined property is indicative of a position of the wearable device with respect to the body and the corresponding reference property is indicative of a predetermined position for the wearable device on the body (Schenk, Paragraphs [0079-0081], The measured capacitance value is compared with, a reference capacitance value, e.g. a mean value, for determining the relative location of the electrodes to the body.); and 
determine, from the comparison, whether the wearable device is in the predetermined position on the body (Schenk, Paragraphs [0079-0081], The predetermined position includes the relative location of the electrodes to the body, indicated by the value of the measured capacitance.).
Schenk does not explicitly teach:
Determine an orientation of the wearable device;
wherein the determined property is indicative of an orientation of the wearable device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the wearable device on the body.
Harlev teaches:
The determined property is indicative of an orientation of the device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the device on the body (Harlev, Paragraph [0152], The position of the catheter includes its location and orientation (see Harlev, Paragraph [0100]).  The system utilizes the potential measured between electrodes by utilizing the heart cavity as a transmission medium (see Harlev, Paragraph [0137]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Schenk by integrating the teaching of determining a position of an object utilizing electrodes, as taught by Harlev.
The motivation would be to accurately determine the location of the tracking electrodes (see Harlev, Paragraph [0173]).

Claim 2, Schenk in view of Harlev further teaches:
The wearable device as claimed in claim 1, wherein the determined property associated with the signal received at the at least two electrode pairs is indicative of a distance of one of the at least two electrode pairs from the reference device relative to a distance of at least one other of the at least two electrode pairs from the reference device (Schenk, Paragraphs [0079-0081] and Harlev, Paragraph [0152], Both the position of the receiving electrodes (see Schenk, Paragraphs [0079-0081]) and the location/orientation of the receiving electrodes (see Harlev, Paragraph [0152]) are indicative of the distance between the receiving electrodes and the transmitting device/electrodes.).

Claim 3, Schenk in view of Harlev further teaches:
The wearable device as claimed in claim 1, wherein the property associated with the signal received at the at least two electrode pairs comprises one or more of: 
a phase angle difference between the signal received at the at least two electrode pairs; 
a time of flight of the signal received at one of the at least two electrode pairs relative to a time of flight of the signal received at at least one other of the at least two electrode pairs; and 
an amplitude of the signal received at one of the at least two electrode pairs relative to an amplitude of the signal received at at least one other of the at least two electrode pairs (Schenk, Paragraph [0079], One example of the property includes the amplitude of the signal.).

Claim 4, Schenk in view of Harlev further teaches:
The wearable device as claimed in claim 1, wherein the wearable device is arranged to be time synchronized with the reference device prior to the transmission of the signal from the reference device (Schenk, Paragraph [0068], The receiver 10 uses the first symbols of preamble 50 to get into synchronization.).

Claim 5, Schenk in view of Harlev further teaches:
The wearable device as claimed in claim 1, wherein the processor is further configured to: 
control a feedback component to render an output indicative of whether the wearable device is in the predetermined orientation on the body (Schenk, Paragraphs [0084-0086], In the example of interacting with other devices, when the user successfully interacts with the devices via the BCC, the interaction effectively provides feedback to the user that the wearable device is in its predetermined orientation/position on the body.  If the interaction is unsuccessful, for example, then it would be indicative that the wearable device may not be in its predetermined orientation/position on the body.).

Claim 6, Schenk in view of Harlev further teaches:
The wearable device as claimed in claim 1, wherein the wearable device further comprises: 
at least one physiological characteristic sensor configured to obtain at least one physiological characteristic signal from the body (Harlev, Paragraph [0210], The system can detect generated magnetic fields from the body, e.g. from the cavity of a person’s heart, which is functionally equivalent to at least one physiological characteristic signal.).

Claim 7, Schenk teaches:
A method of operating a wearable device (Schenk, Fig. 3: 10, 30, Paragraph [0048], The combination of receiver 10 and combining unit 30, and their respective electrodes 40 and 42, is a wearable device.) to determine a position of the wearable device (Schenk, Paragraphs [0079-0081]), when placed on a body (Schenk, Fig. 3: 10 and 30, In the example of Fig. 3, elements 10 and 30 are placed on a person’s arm.), the wearable device comprising a plurality of electrode pairs located at different positions (Schenk, Fig. 3: 40, 42, Each set of electrodes 40 and 42 represent one electrode pair.  The transmitter 20 also has its electrodes.) and the method comprising: 
receiving, at at least two of the plurality of electrode pairs, a signal transmitted from a reference device (Schenk, Fig. 3: 20, Paragraph [0048], In the example embodiment of Fig. 3, up to ten combinations of electrodes 40 may be selected.) using the body as a transmission medium (Schenk, Paragraph [0041], The BCC signals are conveyed over the body.); 
determining, by a processor of the wearable device (Schenk, Paragraph [0092], A single processor may fulfill the functions of the selecting and/or combining unit 30.), a property associated with the signal received at the at least two electrode pairs (Schenk, Paragraphs [0079-0081], One example property is a capacitance value.); 
comparing, by the processor, the determined property to a corresponding reference property, wherein the determined property is indicative of a position of the wearable device with respect to the body and the corresponding reference property is indicative of a predetermined position for the wearable device on the body (Schenk, Paragraphs [0079-0081], The measured capacitance value is compared with, a reference capacitance value, e.g. a mean value, for determining the relative location of the electrodes to the body.); and 
determining, by the processor, from the comparison, whether the wearable device is in the predetermined position on the body (Schenk, Paragraphs [0079-0081], The predetermined position includes the relative location of the electrodes to the body, indicated by the value of the measured capacitance.).
Schenk does not explicitly teach:
To determine an orientation of the wearable device;
wherein the determined property is indicative of an orientation of the wearable device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the wearable device on the body.
Harlev teaches:
The determined property is indicative of an orientation of the device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the device on the body (Harlev, Paragraph [0152], The position of the catheter includes its location and orientation (see Harlev, Paragraph [0100]).  The system utilizes the potential measured between electrodes by utilizing the heart cavity as a transmission medium (see Harlev, Paragraph [0137]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Schenk by integrating the teaching of determining a position of an object utilizing electrodes, as taught by Harlev.
The motivation would be to accurately determine the location of the tracking electrodes (see Harlev, Paragraph [0173]).

Claim 8, Schenk teaches:
A reference device (Schenk, Fig. 3: 10, 30, The combination of elements 10 and 30 are interpreted as a reference device.) operable to determine a position of a wearable device (Schenk, Fig. 3: 10, 20, 30, Paragraphs [0079-0081], The combination of elements 10, 20, and 30 is a wearable device.), when the wearable device is placed on a body (Schenk, Fig. 3: 10, 20, 30, In the example of Fig. 3, elements 10, 20, and 30 are placed on a person’s arm.), the wearable device comprising a plurality of electrode pairs located at different positions (Schenk, Fig. 3: 40, 42, Each set of electrodes 40 and 42 represent one electrode pair.  The transmitter 20 also has its electrodes.) and the reference device comprising: 
a receiver (Schenk, Fig. 3: 10) configured to receive signals transmitted from at least two of the plurality of electrode pairs of the wearable device (Schenk, Fig. 3: 20, Paragraph [0048], The transmitter 20 can be fitted with the similar diversity setup as receiver 10, i.e. plurality of electrodes, wherein a pair of the electrodes may be selected before transmission of the data signal (see Schenk, Paragraph [0049]).) through the body as a transmission medium (Schenk, Paragraph [0041], The BCC signals are conveyed over the body.); and 
a processor (Schenk, Paragraph [0092], A single processor may fulfill the functions of the selecting and/or combining unit 30.) configured to: 
determine a property associated with the signals received at the receiver from the at least two electrode pairs (Schenk, Paragraphs [0079-0081], One example property is a capacitance value.); 
compare the determined property to a corresponding reference property, wherein the determined property is indicative of a position of the wearable device with respect to the body and the corresponding reference property is indicative of a predetermined position for the wearable device on the body (Schenk, Paragraphs [0079-0081], The measured capacitance value is compared with, a reference capacitance value, e.g. a mean value, for determining the relative location of the electrodes to the body.); and 
determine, from the comparison, whether the wearable device is in the predetermined position on the body (Schenk, Paragraphs [0079-0081], The predetermined orientation includes the relative location of the electrodes to the body, indicated by the value of the measured capacitance.).
Schenk does not explicitly teach:
To determine an orientation of a wearable device;
wherein the determined property is indicative of an orientation of the wearable device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the wearable device on the body.
Harlev teaches:
The determined property is indicative of an orientation of the device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the device on the body (Harlev, Paragraph [0152], The position of the catheter includes its location and orientation (see Harlev, Paragraph [0100]).  The system utilizes the potential measured between electrodes by utilizing the heart cavity as a transmission medium (see Harlev, Paragraph [0137]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Schenk by integrating the teaching of determining a position of an object utilizing electrodes, as taught by Harlev.
The motivation would be to accurately determine the location of the tracking electrodes (see Harlev, Paragraph [0173]).

Claim 9, Schenk in view of Harlev further teaches:
The reference device as claimed in claim 8, wherein the determined property associated with the signal received at the receiver is indicative of a distance of one of the at least two electrode pairs from the reference device relative to a distance of at least one other of the at least two electrode pairs from the reference device (Schenk, Paragraphs [0079-0081] and Harlev, Paragraph [0152], Both the position of the receiving electrodes (see Schenk, Paragraphs [0079-0081]) and the location/orientation of the receiving electrodes (see Harlev, Paragraph [0152]) are indicative of the distance between the receiving electrodes and the transmitting device/electrodes.).

Claim 10, Schenk in view of Harlev further teaches:
The reference device as claimed in claim 8, wherein the property associated with the signals received at the receiver from the at least two electrode pairs comprises any one or more of: 
a phase angle difference between the signals received at the receiver from the at least two electrode pairs; 
a time of flight of the signal received at the receiver from one of the at least two electrode pairs relative to a time of flight of the signal received at the receiver from at least one other of the at least two electrode pairs; and 
an amplitude of the signal received at the receiver from one of the at least two electrode pairs relative to an amplitude of the signal received at the receiver from at least one other of the at least two electrode pairs (Schenk, Paragraph [0079], One example of the property includes the amplitude of the signal.).

Claim 11, Schenk in view of Harlev further teaches:
The reference device as claimed in claim 8, wherein the reference device is time synchronized with the wearable device prior to the transmission of the signals from the at least two electrode pairs (Schenk, Paragraph [0068], The receiver 10 uses the first symbols of preamble 50 to get into synchronization.).

Claim 12, Schenk in view of Harlev further teaches:
The reference device as claimed in claim 8, wherein the processor is further configured to: 
control a feedback component to render an output indicative of whether the wearable device is in a predefined orientation on the body (Schenk, Paragraphs [0084-0086], In the example of interacting with other devices, when the user successfully interacts with the devices via the BCC, the interaction effectively provides feedback to the user that the wearable device is in its predetermined orientation/position on the body.  If the interaction is unsuccessful, for example, then it would be indicative that the wearable device may not be in its predetermined orientation/position on the body.).

Claim 13, Schenk in view of Harlev further teaches:
The reference device as claimed in claim 8, wherein the reference device is a device contactable with at least part of the body (Schenk, Fig. 3: 10, 20, 30, Elements 10, 20, and 30 are contactable with an arm of a user.).

Claim 14, Schenk teaches:
A method of operating a reference device (Schenk, Fig. 3: 10, 30, The combination of elements 10 and 30 are interpreted as a reference device.) to determine a position of a wearable device (Schenk, Fig. 3: 10, 20, 30, Paragraphs [0079-0081], The combination of elements 10, 20, and 30 is a wearable device.), when the wearable device is placed on a body (Schenk, Fig. 3: 10, 20, 30, In the example of Fig. 3, elements 10, 20, and 30 are placed on a person’s arm.), the wearable device comprising a plurality of electrode pairs located at different positions (Schenk, Fig. 3: 40, 42, Each set of electrodes 40 and 42 represent one electrode pair.  The transmitter 20 also has its electrodes.) and the method comprising: 
receiving, at a receiver of the reference device (Schenk, Fig. 3: 10), signals transmitted from at least two of the plurality of electrode pairs of the wearable device (Schenk, Fig. 3: 20, Paragraph [0048], The transmitter 20 can be fitted with the similar diversity setup as receiver 10, i.e. plurality of electrodes, wherein a pair of the electrodes may be selected before transmission of the data signal (see Schenk, Paragraph [0049]).) through the body as a transmission medium (Schenk, Paragraph [0041], The BCC signals are conveyed over the body.); 
determining, by a processor of the reference device (Schenk, Paragraph [0092], A single processor may fulfill the functions of the selecting and/or combining unit 30.), a property associated with the signals received at the receiver from the at least two electrode pairs (Schenk, Paragraphs [0079-0081], One example property is a capacitance value.); 
comparing, by the processor, the determined property to a corresponding reference property, wherein the determined property is indicative of a position of the wearable device with respect to the body and the corresponding reference property is indicative of a predetermined position for the wearable device on the body (Schenk, Paragraphs [0079-0081], The measured capacitance value is compared with, a reference capacitance value, e.g. a mean value, for determining the relative location of the electrodes to the body.); and 
determining, by the processor, from the comparison, whether the wearable device is in the predetermined position on the body (Schenk, Paragraphs [0079-0081], The predetermined position includes the relative location of the electrodes to the body, indicated by the value of the measured capacitance.).
Schenk does not explicitly teach:
To determine an orientation of a wearable device;
wherein the determined property is indicative of an orientation of the wearable device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the wearable device on the body.
Harlev teaches:
The determined property is indicative of an orientation of the device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the device on the body (Harlev, Paragraph [0152], The position of the catheter includes its location and orientation (see Harlev, Paragraph [0100]).  The system utilizes the potential measured between electrodes by utilizing the heart cavity as a transmission medium (see Harlev, Paragraph [0137]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Schenk by integrating the teaching of determining a position of an object utilizing electrodes, as taught by Harlev.
The motivation would be to accurately determine the location of the tracking electrodes (see Harlev, Paragraph [0173]).

Claim 16, Schenk teaches:
A system (Schenk, Fig. 3) comprising: 
(i) a wearable device (Schenk, Fig. 3: 10, 30, Paragraph [0048], The combination of receiver 10 and combining unit 30, and their respective electrodes 40 and 42, is a wearable device.) comprising: 
a plurality of electrode pairs located at different positions (Schenk, Fig. 3: 40, 42, Each set of electrodes 40 and 42 represent one electrode pair.), wherein at least two of the plurality of electrode pairs are configured to receive a signal transmitted from a reference device (Schenk, Fig. 3: 20, Paragraph [0048], In the example embodiment of Fig. 3, up to ten combinations of electrodes 40 may be selected.) using the body as a transmission medium (Schenk, Paragraph [0041], The BCC signals are conveyed over the body.); and 
a processor (Schenk, Paragraph [0092], A single processor may fulfill the functions of the selecting and/or combining unit 30.) configured to: 
determine a property associated with the signal received at the at least two electrode pairs (Schenk, Paragraphs [0079-0081], One example property is a capacitance value.); 
compare the determined property to a corresponding reference property, wherein the determined property is indicative of a position of the wearable device with respect to the body and the corresponding reference property is indicative of a predetermined position for the wearable device on the body (Schenk, Paragraphs [0079-0081], The measured capacitance value is compared with, a reference capacitance value, e.g. a mean value, for determining the relative location of the electrodes to the body.); and 
determine, from the comparison, whether the wearable device is in the predetermined position on the body (Schenk, Paragraphs [0079-0081], The predetermined position includes the relative location of the electrodes to the body, indicated by the value of the measured capacitance.); and 
(ii) at least one of: 
(a) a reference device configured to transmit signals; and 
(b) a reference device comprising: 
a receiver configured to receive signals transmitted from at least two of the plurality of electrode pairs of the wearable device through the body as a transmission medium (Schenk, Fig. 3: 20, Paragraph [0048], The transmitter 20 transmits signals.); and 
a processor (Schenk, Paragraph [0092], A single processor may fulfill the functions of the selecting and/or combining unit 30.) configured to: 
determine a property associated with the signals received at the receiver from the at least two electrode pairs (Schenk, Paragraphs [0079-0081], One example property is a capacitance value.); 
compare the determined property to a corresponding reference property, wherein the determined property is indicative of a position of the wearable device with respect to the body and the corresponding reference property is indicative of a predetermined position for the wearable device on the body (Schenk, Paragraphs [0079-0081], The measured capacitance value is compared with, a reference capacitance value, e.g. a mean value, for determining the relative location of the electrodes to the body.); and
determine, from the comparison, whether the wearable device is in the predetermined orientation on the body (Schenk, Paragraphs [0079-0081], The predetermined orientation includes the relative location of the electrodes to the body, indicated by the value of the measured capacitance.).
Schenk does not explicitly teach:
The determined property is indicative of an orientation of the wearable device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the wearable device on the body.
Harlev teaches:
The determined property is indicative of an orientation of the device with respect to the reference device and the corresponding reference property is indicative of a predetermined orientation for the device on the body (Harlev, Paragraph [0152], The position of the catheter includes its location and orientation (see Harlev, Paragraph [0100]).  The system utilizes the potential measured between electrodes by utilizing the heart cavity as a transmission medium (see Harlev, Paragraph [0137]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Schenk by integrating the teaching of determining a position of an object utilizing electrodes, as taught by Harlev.
The motivation would be to accurately determine the location of the tracking electrodes (see Harlev, Paragraph [0173]).

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schenk discloses that its electrode configuration enhances reception power or quality while also providing optimized and reliable communication for a given position and orientation (see Schenk, Paragraph [0016]).  Therefore, one of ordinary skill in the art would be motivated to combine Schenk with Harlev in order to accurately determine the location of the tracking electrodes (see Harlev, Paragraph [0173]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683